DETAILED ACTION
1.	Claims 1-20, as originally filed on 03/03/2020, are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 03/03/2020 and 06/18/2020 have been considered by the examiner. Initialed copies are attached.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 1-11 and 15-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1, 2, 4, 11, 15, 17 use the term “about” when defining the ranges. These claims reciting “about” before a numerical value are indefinite because there is nothing in the specification or the prior art to provide any indication as to what values are included  or excluded by the term “about” See MPEP 2173.05(b)(III)A: Approximations.
	Claims 3, 5-10, 16, 18-20 are also rejected as indefinite for failing to overcome the deficiencies of a rejected base claim. Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hatchman et al. (US 2015/0010429 A1).
	As to independent claim 1, Hatchman teaches a method of treating a metal surface in a corrosive environment to decrease corrosion of the metal surface (see para. 0015-0018), the method comprising: introducing a sulfonate corrosion inhibitor active into a corrosive environment in contact with the metal surface in an amount effective to decrease corrosion of the metal surface (see para. 0174, 0176-0177: amount of surfactant used may be any suitable amount to reduce or inhibit corrosion of the metal component; para. 0187-0188: metal component may comprise any metal that is prone to corrode following a time of exposure to an aqueous fluid; para. 0189-0192: the surfactant may be applied to the metal component and/or may be added to the Hatchman refers to a carbon chain length of 10 to 20 carbon atoms (“10-20 carbons” in H compared to “15-26 carbons” in claims). A prima facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See MPEP 2144.05 I. 
Hatchman fails to anticipate the method according to independent claim 1 because Hatchman does not disclose the invention with sufficient specificity. There is some picking and choosing of the claimed sulfonate compounds from the corrosion inhibitor actives/surfactants taught within Hatchman. 
However, Hatchman discloses corrosion inhibitor formulations comprising a mixture of corrosion inhibitor surfactants including the sulfonates recited in claim 1 (see para. 0200, 0210-0212) being applied to metal components in an oilfield system (see para. 0176-0177, 0187), which is the same utility as the present invention (see originally filed specification at para. 0008). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed sulfonate corrosion inhibitor actives from the list of surfactants taught by Hartman. For at least the above noted reasons, claim 1 is prima facie obvious.

Hatchman teaches the method of claim 1, wherein the effective amount of the corrosion inhibitor additive is from about 10 ppm to about 200 ppm, based on a total volume of the corrosive environment (see para. 0174).
	As to claims 5-6, Hatchman teaches the method of claim 1, wherein the corrosive environment is part of an oilfield operation (see para. 0176-0177) and part of an offshore well (see para. 0008-0010: subterranean wells). 
As to claims 7-8, Hatchman teaches the method of claim 1, wherein the corrosive environment comprises carbon dioxide or hydrogen sulfide (see para. 0185-0186: one or more acidifying compounds, such as CO2 or H2S).
As to claims 9-10, Hatchman teaches the method of claim 1, wherein the sulfonate corrosion inhibitor active is dissolved or dispersed in a solvent (see para. 0193); wherein the solvent is selected from the group recited in claim 10 (see para. 0203: examples of solvents include water, alkylene glycols).
As to claim 11, Hatchman teaches the method of claim 9, wherein the sulfonate corrosion inhibitor active comprises about 10 wt.% to about 50 wt.% of the combined weight of the active and the solvent (see para. 0211: the corrosion inhibitor formulation may in one embodiment comprise 5 to 50 wt% of corrosion inhibitor that is not the corrosion inhibiting surfactant and para. 0212: formulation includes solvents; note that Hatchman refers to the sulfonate actives as “additional surfactants” in para. 0200). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the portion of the prior art's range which is within the range of Applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. See MPEP 2144.05.
As to independent claim 12, Hatchman teaches a method for reducing corrosion of a metal surface in contact with a corrosive environment (see para. 0015-0018) comprising: (a) introducing into the corrosive environment an effective amount of at least one sulfonate corrosion inhibitor active derived from one or more carboxylic acids, internal olefins or alpha olefins, having a carbon chain length of 15 to 26 carbon atoms, and selected from the group recited in claim 12 (see para. 0192-0194, 0197, 0199-0200: C10-C20 olefin sulphonates, C10-20 fatty ester sulphonates and C10-20 alpha sulphofatty acid salts as additional surfactants); wherein the sulfonate corrosion inhibitor active reduces corrosion if the metal surface in the corrosive environment compared to a corrosive environment that does not contain the sulfonate corrosion inhibitor active (see para. 0174, 0176-0177: amount of surfactant used may be any suitable amount to reduce or inhibit corrosion of the metal component; para. 0187-0188: metal component may comprise any metal that is prone to corrode following a time of exposure to an aqueous fluid; para. 0189-0192: the surfactant may be applied to the metal component and/or may be added to the aqueous fluid). The term “C10-20” in Hatchman refers to a carbon chain length of 10 to 20 carbon atoms (“10-20 carbons” in H compared to “15-26 carbons” in claims). See MPEP 2144.05 I.
Hatchman fails to anticipate the method according to independent claim 12 because Hatchman does not disclose the invention with sufficient specificity. There is some picking and choosing of the claimed sulfonate compounds from the corrosion inhibitor actives/surfactants taught within Hatchman. However, Hatchman discloses corrosion inhibitor formulations comprising a mixture of corrosion inhibitor surfactants including the sulfonates recited in claim 12 (see para. 0200, 0210-0212) being applied prima facie obvious.
As to claim 13, Hatchman teaches the method of claim 12, wherein the effective amount is from about 10 ppm to about 200 ppm, based on a total volume of the corrosive environment (see para. 0174).
As to claims 14 and 16, Hatchman teaches the method of claim 1, wherein the sulfonate corrosion inhibitor active is dissolved or dispersed in a solvent (see para. 0193); wherein the solvent is selected from the group recited in claim 16 (see para. 0203: examples of solvents include water, alkylene glycols).
As to claim 15, Hatchman teaches the method of claim 14, wherein the sulfonate corrosion inhibitor active comprises about 10 wt.% to about 50 wt.% of the combined sulfonate corrosion inhibitor active and the solvent (see para. 0211: the corrosion inhibitor formulation may in one embodiment comprise 5 to 50 wt% of corrosion inhibitor that is not the corrosion inhibiting surfactant and para. 0212: formulation includes solvents; the sulfonate actives are “additional surfactants” in Hatchman para. 0200). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the portion of the prior art's range which is within the range of Applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. See MPEP 2144.05.
7.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hatchman et al. (US 2015/0010429 A1), in view of Gatlin et al. (US 2006/0194700 A1).
As to claims 3-4, Hatchman teaches the method of claim 1 as described above in segment 6 of this Office Action, but fails to explicitly disclose that the corrosive environment is at a temperature of at least 250°F (121°C) [claim 3] and about 250°F (121°C) to about 400°F (204°C) [claim 4].
However, Gatlin, in analogous art of corrosion inhibitors for metal surfaces (see abstract), teaches corrosion inhibitors used in low temperature [about 100°F to 250°F], moderate temperature [about 250°F to 450°F], and high temperature [about 450°F to 600°F] applications, such as oil field applications (see para. 0019-0020, 0049). Gatlin teaches methods for protecting metallic surfaces from corrosion including the step of adding to a fluid in contact with metallic equipment a composition that protects the metallic equipment from corrosion and pitting at low, moderate and high temperatures, e.g. in a range between about 250°F and 600°F (see para. 0049-0050). It is noted that Gatlin’s “moderate” temperature range reads on the range recited in instant claims 3-4.
Therefore, in view of the teaching of Gatlin, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method taught by Hatchman by introducing the sulfonate corrosion inhibitor active at the corrosive environment temperature of 250°F to 450°F as taught by Gatlin to arrive at the claimed invention because Hatchman suggests that in one embodiment, the aqueous fluid is at a temperature of 100°C or less (see Hatchman para. 0181: 100°C converts to 212°F; note that the prior art is not limited to this “one” embodiment). Gatlin clearly teaches corrosive environments for oil field applications having low and .


8.	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatchman et al. (US 2015/0010429 A1).
As to independent claim 17, Hatchman teaches a corrosion inhibitor composition comprising: (a) a sulfonate corrosion inhibitor active selected from (i) internal olefin sulfonates, (ii) alpha sulfonated fatty acid esters, (iii) alpha-olefin sulfonates and (iv) sulfonated fatty acid salts, all having a carbon chain length of 15 to 26 carbon atoms (see para. 0192-0194, 0197, 0199: surfactant may be used with one or more additional components, including corrosion inhibitors that are not the surfactants of the invention and additional surfactants; para. 0200: C10-C20 olefin sulphonates, C10-20 fatty ester sulphonates and C10-20 alpha sulphofatty acid salts); and (b) solvent (see para. 0193, 0203, 0212). The term “C10-20” in Hatchman refers to a carbon chain length of 10 to 20 carbon atoms (compare “10-20 carbons” in H to the “15-26 carbons” recited in claim 17). A prima facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See MPEP 2144.05 I.
Hatchman teaches about 10 to 50 wt% of (a) a sulfonate corrosion inhibitor active (see para. 0211: the corrosion inhibitor formulation may in one embodiment comprise 5 to 50 wt% of corrosion inhibitor that is not the corrosion inhibiting surfactant; note that the sulfonates are “additional surfactants” in Hatchman para. 0200) and (b) solvents as additional components (see para. 0212). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the portion of the prior art's range which is within the range of Applicant's claims because it has been held to be obvious to select a value in a known range by routine experimentation and/or optimization for the best results. See MPEP 2144.05.
Hatchman fails to anticipate the composition according to independent claim 17 because Hatchman does not disclose the invention with sufficient specificity. There is some picking and choosing of the claimed sulfonate compounds from the corrosion inhibitor actives/surfactants taught within Hatchman.
However, Hatchman discloses corrosion inhibitor formulations comprising a mixture of corrosion inhibitor surfactants including the sulfonates recited in claim 12 (see para. 0200, 0210-0212) being applied to metal components in an oilfield system (see para. 0176-0177, 0187), which is the same utility as the present invention (see filed specification at para. 0008). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed sulfonate corrosion inhibitor actives from the list of surfactants taught by Hartman. For at least the above noted reasons, claim 12 is prima facie obvious.
Hatchman teaches the composition of claim 17, wherein the solvent is selected from the group consisting of water, monoethylene glycol, propylene glycol, etc. (see para. 0203: examples of solvents include water, alkylene glycols).
	As to claims 19-20, Hatchman teaches the composition of claim 17, further comprising at least one additional corrosion inhibitor active selected from the group recited in claim 19 (see para. 0193, 0198: quaternary ammonium salts as a cationic corrosion inhibitor); further comprising at least one addition component selected from the group recited in claim 20 (see para. 0193, 0206, 0212).


Examiner’s Note
9.	Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        January 14, 2021